Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,4,6,7,8,9,11,13,14,15,16,18 and 20  are rejected under 35 U.S.C 103 as being patentable over Charles Otto  (NPL Doc: "Clustering Millions of Faces by Identity," 07 March 2017 ,IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 40, NO. 2, FEBRUARY 2018,Pages 1559-1563) in view of  Jianlong Wu (NPL Doc: “Deep Comprehensive Correlation Mining for Image Clustering,” October 2019,  Proceedings of the IEEE/CVF International Conference on Computer Vision (ICCV), 2019 ,Pages 8150-8157) in further view of  Turcot et al. (USPUB  20180189581).

As per claim 1,  Charles Otto teaches separating, using a mixture of probability distributions ( Page 290-Col. 2- “…Their approach combines a variety of contextual information including time based clustering, and the probability of faces of certain people to appear together in images,..”) , a plurality of unlabeled faces corresponding to unlabeled face data  ( Page 294- Fig. 3 – “…set of unlabeled face images …”) into a set of one or more overlapping unlabeled faces that include overlapping identities to those in the labeled face data  ( Page 301- Col. 2- “…for the larger datasets considered (LFW + 123M unlabeled faces), performance apparently falls (although this point is complicated by the degree of overlap between the full background dataset and LFW). Still, some good quality (compact and isolated) face clusters can be identified….”) and a set of one or more disjoint unlabeled faces that include disjoint identities to those in the labeled face data ( Page 298-Col. 1- “…The strategy employed is to split the dataset into disjoint subsets, assign one subset to every discrete machine used, and construct separate k-d tree indices for each disjoint chunk….”) ;clustering the one or more disjoint unlabeled faces using a graph convolutional network to generate one or more cluster assignments ( Page 295- Col. 1- lines 2- 27) ,
Charles Otto does not explicitly teach A computer-implemented method for implementing face recognition  , comprising: including assigning a pseudo-label corresponding to a cluster assignment   to each of the one or more disjoint unlabeled faces to obtain one or more pseudo-labeled samples ; generating a clustering uncertainty associated with the one or more cluster assignments; obtaining a face recognition model trained on labeled face data;  retraining the face recognition model on the labeled face data and the unlabeled face data to improve face recognition performance by incorporating the clustering uncertainty .  
Within analogous art, Jianlong Wu teaches including assigning a pseudo-label corresponding to a cluster assignment ( Page 8157- Col. 1- “…The reason is that pseudo label can make full use of the category information behind the feature distribution, which can benefit the clustering….”)  to each of the one or more disjoint unlabeled faces to obtain one or more pseudo-labeled samples ( Page 8152- Col. 1- “3.1. Preliminary: Pseudograph Supervision …” AND Page 8154- Col. 2- “…Algorithm 1 Deep Comprehensive Correlation Mining…”) ; generating a clustering uncertainty associated with the one or more cluster assignments ( Page 8155-Col. 2 – “…Evaluation Metrics. To evaluate the performance of clustering, we adopt three commonly used metrics including normalized mutual information (NMI), accuracy (ACC), adjusted rand index (ARI). These three metrics favour different properties in clustering task…”) ; 
One of ordinary skill in the art would have been motivated to combine the teaching of Jianlong Wu within the modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto  because the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu  provides a system and method for implementing deep clustering framework for image processing within neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu   within the modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto for implementation of a system and method for deep clustering framework for image processing within neural network system.
	Combination of Charles Otto and Jianlong Wu does not explicitly teach A computer-implemented method for implementing face recognition , comprising: obtaining a face recognition model trained on labeled face data;  retraining the face recognition model on the labeled face data and the unlabeled face data to improve face recognition performance by incorporating the clustering uncertainty.
Within analogous art, Turcot et al. teaches A computer-implemented method for implementing face recognition ( Paragraph [0026] AND Paragraph [0116]- “…A multilayered analysis engine is trained on the computer using the obtained images. Further images including facial image data from persons in a second vehicle are evaluated using the multilayered analysis engine. Manipulation data is provided to the second vehicle based on the evaluating. The feature extraction for multiple faces can be performed for faces that can be detected in multiple images….”) , comprising: obtaining a face recognition model trained on labeled face data(Paragraph [0070]- “…A desired target or accuracy is selected and images that have been labeled are analyzed. Once the target cognitive states or facial expressions identified by the neural network match those which have been labeled,…” AND Paragraph [0081]- “…  the flow 500 includes performing supervised learning 530 as part of the training by using a set of images from the plurality of images that have been labeled for cognitive states…”) ;  retraining the face recognition model on the labeled face data ( Paragraph [0083]- “…The flow 500 includes retraining the multilayered analysis engine using a second plurality of images 570. In some embodiments, once an initial training session has been completed, the retraining occurs using images of a specific subset of emotions…” AND  Paragraph [0057]) and the unlabeled face data to improve face recognition performance by incorporating the clustering uncertainty( clustering of facial event taught within Paragraphs [0137-0138] AND [0141-0142]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Turcot et al.  within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu because the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al.   provides a system and method for implementing convolutional neural network processing of face identification with multilayered analysis engine. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al.  within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu for implementation of a system and method for convolutional neural network processing of face identification with multilayered analysis engine.

As per claim 2,  Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 1, 
Combination of Charles Otto and Jianlong Wu does not explicitly teach wherein the deep neural network is  trained on labeled faces in a fully-supervised fashion.
Within analogous art, Turcot et al. teaches wherein the deep neural network is  trained on labeled faces in a fully-supervised fashion ( Paragraph [0116]- “…The training set can include data for which category memberships of the data can be known. The training set can be used as part of a supervised training technique…” AND Paragraph [0147]- “…The bottleneck layer can create a constriction in the deep neural network or other network. … In other embodiments, the bottleneck features can be extracted using a supervised technique. The supervised technique can include training the deep neural network with a known dataset….”) . 

Deep Comprehensive Correlation Mining for Image Clustering, Pages 8150-8157.
As per claim 4,  Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 1,
Combination of Charles Otto and Turcot et al. does not explicitly teach wherein obtaining the estimated clustering uncertainty further includes learning an unsupervised model of a likelihood of incorrect cluster assignments.
Within analogous art, Jianlong Wu teaches wherein obtaining the estimated clustering uncertainty further includes learning an unsupervised model of a likelihood of incorrect cluster assignments ( Page 8154-Col. 2- “…we come up with our deep comprehensive correlation mining for unsupervised learning and clustering. The final objective function…” AND Page 8157-Col. 2- “…For deep unsupervised learning and clustering, we propose the DCCM to learn discriminative feature representation by mining comprehensive correlations…”) .  

As per claim 6, Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 1,
Combination of Charles Otto and Jianlong Wu does not explicitly teach further comprising implementing the face recognition model to perform a face recognition task.
Within analogous art, Turcot et al. teaches further comprising implementing the face recognition model to perform a face recognition task ( Paragraph [0075]- “… Identifying the existence of a face within an image can be accomplished in a variety of ways, including, but not limited to, utilizing a histogram-of-oriented-gradient (HoG) based object detectors. The flow 400 includes identifying landmarks of the face 432….” AND Paragraphs [0118-0119]) .  

As per claim 7,  Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 6, 
Combination of Charles Otto and Jianlong Wu does not explicitly teach wherein the face recognition model is implemented within a biometric system that provides a user access to a computing system  or device based on an analysis of the user’s face.
Within analogous art, Turcot et al. teaches wherein the face recognition model is implemented within a biometric system that provides a user access to a computing system  or device based on an analysis of the user’s face ( Paragraph [0117]- “… Classification can be used in many application areas such as computer vision and speech and handwriting recognition. Classification can be used for biometric identification of one or more people in a single frame or in multiple frames of one or more videos.”) . 

As per claim 8,  Charles Otto teaches separating, separating, using a mixture of probability distribution ( Page 290-Col. 2- “…Their approach combines a variety of contextual information including time based clustering, and the probability of faces of certain people to appear together in images,..”) , a plurality of unlabeled faces corresponding to unlabeled face data  ( Page 294- Fig. 3 – “…set of unlabeled face images …”) into a set of one or more overlapping unlabeled faces that include overlapping identities to those in the labeled face data  ( Page 301- Col. 2- “…for the larger datasets considered (LFW + 123M unlabeled faces), performance apparently falls (although this point is complicated by the degree of overlap between the full background dataset and LFW). Still, some good quality (compact and isolated) face clusters can be identified….”) and a set of one or more disjoint unlabeled faces that include disjoint identities to those in the labeled face data ( Page 298-Col. 1- “…The strategy employed is to split the dataset into disjoint subsets, assign one subset to every discrete machine used, and construct separate k-d tree indices for each disjoint chunk….”) ; clustering the one or more disjoint unlabeled faces using a graph convolutional network to generate one or more cluster assignments ( Page 295- Col. 1- lines 2- 27) ,
Charles Otto does not explicitly teach A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith , the program instructions executable by a computer  to cause the computer to perform a method for implementing face recognition, the method performed by the computer comprising: obtaining a face recognition model trained on labeled face data; including assigning a pseudo-label corresponding to a cluster assignment to each of the one or more disjoint unlabeled faces to obtain one or more pseudo-labeled samples; generating a clustering uncertainty associated with the one or more cluster assignments; and  retraining the face recognition model on the labeled face data and the unlabeled face data to improve face recognition performance by incorporating the clustering uncertainty.  
Within analogous art, Jianlong Wu teaches including assigning a pseudo-label corresponding to a cluster assignment ( Page 8157- Col. 1- “…The reason is that pseudo label can make full use of the category information behind the feature distribution, which can benefit the clustering….”)  to each of the one or more disjoint unlabeled faces to obtain one or more pseudo-labeled samples ( Page 8152- Col. 1- “3.1. Preliminary: Pseudograph Supervision …” AND Page 8154- Col. 2- “…Algorithm 1 Deep Comprehensive Correlation Mining…”) ; generating a clustering uncertainty associated with the one or more cluster assignments ( Page 8155-Col. 2 – “…Evaluation Metrics. To evaluate the performance of clustering, we adopt three commonly used metrics including normalized mutual information (NMI), accuracy (ACC), adjusted rand index (ARI). These three metrics favour different properties in clustering task…”) ; 
One of ordinary skill in the art would have been motivated to combine the teaching of Jianlong Wu within the modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto  because the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu  provides a system and method for implementing deep clustering framework for image processing within neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu   within the modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto for implementation of a system and method for deep clustering framework for image processing within neural network system.
	Combination of Charles Otto and Jianlong Wu does not explicitly teach A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith , the program instructions executable by a computer  to cause the computer to perform a method for implementing face recognition, the method performed by the computer comprising: obtaining a face recognition model trained on labeled face data; and  retraining the face recognition model on the labeled face data and the unlabeled face data to improve face recognition performance by incorporating the clustering uncertainty.  
Within analogous art, Turcot et al. teaches A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith ( Paragraph [0057]- “…the flow 100 can be included in a computer program product embodied in a non-transitory computer readable medium that includes code executable by one or more processors. Various embodiments of the flow 100, or portions thereof..”) , the program instructions executable by a computer ( Paragraphs [0160] and [0165]) to cause the computer to perform a method for implementing face recognition ( Paragraph [0026] AND Paragraph [0116]- “…A multilayered analysis engine is trained on the computer using the obtained images. Further images including facial image data from persons in a second vehicle are evaluated using the multilayered analysis engine. Manipulation data is provided to the second vehicle based on the evaluating. The feature extraction for multiple faces can be performed for faces that can be detected in multiple images….”),  the method performed by the computer comprising: obtaining a face recognition model trained on labeled face data (Paragraph [0070]- “…A desired target or accuracy is selected and images that have been labeled are analyzed. Once the target cognitive states or facial expressions identified by the neural network match those which have been labeled,…” AND Paragraph [0081]- “…  the flow 500 includes performing supervised learning 530 as part of the training by using a set of images from the plurality of images that have been labeled for cognitive states…”) ; and  retraining the face recognition model on the labeled face data ( Paragraph [0083]- “…The flow 500 includes retraining the multilayered analysis engine using a second plurality of images 570. In some embodiments, once an initial training session has been completed, the retraining occurs using images of a specific subset of emotions…” AND  Paragraph [0057]) and the unlabeled face data to improve face recognition performance by incorporating the clustering uncertainty( clustering of facial event taught within Paragraphs [0137-0138] AND [0141-0142]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Turcot et al.  within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu because the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al.   provides a system and method for implementing convolutional neural network processing of face identification with multilayered analysis engine. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al.  within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu for implementation of a system and method for convolutional neural network processing of face identification with multilayered analysis engine.

As per claim 9,  Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 8, 
Combination of Charles Otto and Jianlong Wu does not explicitly teach wherein the deep neural network is trained on labeled faces in a fully-supervised fashion.
Within analogous art, Turcot et al. teaches wherein the deep neural network is trained on labeled faces in a fully-supervised fashion ( Paragraph [0116]- “…The training set can include data for which category memberships of the data can be known. The training set can be used as part of a supervised training technique…” AND Paragraph [0147]- “…The bottleneck layer can create a constriction in the deep neural network or other network. … In other embodiments, the bottleneck features can be extracted using a supervised technique. The supervised technique can include training the deep neural network with a known dataset….”) . 

As per claim 11, Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 8,
Combination of Charles Otto and Turcot et al. does not explicitly teach wherein obtaining the estimated clustering uncertainty further includes learning an unsupervised model of a likelihood of incorrect cluster assignments.
Within analogous art, Jianlong Wu teaches wherein obtaining the estimated clustering uncertainty further includes learning an unsupervised model of a likelihood of incorrect cluster assignments ( Page 8154-Col. 2- “…we come up with our deep comprehensive correlation mining for unsupervised learning and clustering. The final objective function…” AND Page 8157-Col. 2- “…For deep unsupervised learning and clustering, we propose the DCCM to learn discriminative feature representation by mining comprehensive correlations…”) .

As per claim 13, Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 8,
Combination of Charles Otto and Jianlong Wu does not explicitly teach wherein the method further includes implementing the face recognition model to perform a face recognition task.
Within analogous art, Turcot et al. teaches wherein the method further includes implementing the face recognition model to perform a face recognition task (Paragraph [0075]- “… Identifying the existence of a face within an image can be accomplished in a variety of ways, including, but not limited to, utilizing a histogram-of-oriented-gradient (HoG) based object detectors. The flow 400 includes identifying landmarks of the face 432….” AND Paragraphs [0118-0119]) .  

As per claim 14, Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 13,
Combination of Charles Otto and Jianlong Wu does not explicitly teach wherein the face recognition model is implemented within a biometric system that provides a user access  to a computing system or device based on an analysis of the user’s face.
Within analogous art, Turcot et al. teaches wherein the face recognition model is implemented within a biometric system that provides a user access  to a computing system or device based on an analysis of the user’s face ( Paragraph [0117]- “… Classification can be used in many application areas such as computer vision and speech and handwriting recognition. Classification can be used for biometric identification of one or more people in a single frame or in multiple frames of one or more videos.”) . 


As per claim 15,Charles Otto teaches separating, separate, using a mixture of probability distributions ( Page 290-Col. 2- “…Their approach combines a variety of contextual information including time based clustering, and the probability of faces of certain people to appear together in images,..”) , a plurality of unlabeled faces corresponding to unlabeled face data ( Page 294- Fig. 3 – “…set of unlabeled face images …”) into a set of one or more overlapping unlabeled faces that include overlapping identities to those in the labeled face data ( Page 301- Col. 2- “…for the larger datasets considered (LFW + 123M unlabeled faces), performance apparently falls (although this point is complicated by the degree of overlap between the full background dataset and LFW). Still, some good quality (compact and isolated) face clusters can be identified….”) and a set of one or more disjoint unlabeled faces that include disjoint identities to those in the labeled face data ( Page 298-Col. 1- “…The strategy employed is to split the dataset into disjoint subsets, assign one subset to every discrete machine used, and construct separate k-d tree indices for each disjoint chunk….”) ; cluster the one or more disjoint unlabeled faces using a graph convolutional network to generate one or more cluster assignments ( Page 295- Col. 1- lines 2- 27) ,
Charles Otto does not explicitly teach A system for implementing face recognition, comprising: a memory device storing program code ; and at least one processor device operatively coupled to the memory device  and  configured to execute program code stored on the memory device  to: obtain a face recognition model trained on labeled face data; by assigning a pseudo-label corresponding to a cluster assignment to each of the one or more disjoint unlabeled faces to obtain one or more pseudo-labeled samples; generate a clustering uncertainty associated with the one or more cluster assignments ; retrain the face recognition model on the labeled face data and the unlabeled face data to improve face recognition performance by incorporating the clustering uncertainty.
Within analogous art, Jianlong Wu teaches by assigning a pseudo-label corresponding to a cluster assignment ( Page 8157- Col. 1- “…The reason is that pseudo label can make full use of the category information behind the feature distribution, which can benefit the clustering….”)  to each of the one or more disjoint unlabeled faces to obtain one or more pseudo-labeled samples ( Page 8152- Col. 1- “3.1. Preliminary: Pseudograph Supervision …” AND Page 8154- Col. 2- “…Algorithm 1 Deep Comprehensive Correlation Mining…”) ; generate a clustering uncertainty associated with the one or more cluster assignments ( Page 8155-Col. 2 – “…Evaluation Metrics. To evaluate the performance of clustering, we adopt three commonly used metrics including normalized mutual information (NMI), accuracy (ACC), adjusted rand index (ARI). These three metrics favour different properties in clustering task…”) ; 
One of ordinary skill in the art would have been motivated to combine the teaching of Jianlong Wu within the modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto  because the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu  provides a system and method for implementing deep clustering framework for image processing within neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu   within the modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto for implementation of a system and method for deep clustering framework for image processing within neural network system.
	Combination of Charles Otto and Jianlong Wu does not explicitly teach A system for implementing face recognition, comprising: a memory device storing program code ; and at least one processor device operatively coupled to the memory device  and  configured to execute program code stored on the memory device  to: obtain a face recognition model trained on labeled face data; retrain the face recognition model on the labeled face data and the unlabeled face data to improve face recognition performance by incorporating the clustering uncertainty. 
Within analogous art, Turcot et al. teaches A system for implementing face recognition ( Paragraph [0026] AND Paragraph [0116]- “…A multilayered analysis engine is trained on the computer using the obtained images. Further images including facial image data from persons in a second vehicle are evaluated using the multilayered analysis engine. Manipulation data is provided to the second vehicle based on the evaluating. The feature extraction for multiple faces can be performed for faces that can be detected in multiple images….”), comprising: a memory device storing program code (Paragraphs [0153-0154]) ; and at least one processor device operatively coupled to the memory device ( Paragraphs [0160] and [0165]) and  configured to execute program code stored on the memory device ( Paragraph [0164])  to: obtain a face recognition model trained on labeled face data (Paragraph [0070]- “…A desired target or accuracy is selected and images that have been labeled are analyzed. Once the target cognitive states or facial expressions identified by the neural network match those which have been labeled,…” AND Paragraph [0081]- “…  the flow 500 includes performing supervised learning 530 as part of the training by using a set of images from the plurality of images that have been labeled for cognitive states…”) ; retrain the face recognition model on the labeled face data ( Paragraph [0083]- “…The flow 500 includes retraining the multilayered analysis engine using a second plurality of images 570. In some embodiments, once an initial training session has been completed, the retraining occurs using images of a specific subset of emotions…” AND  Paragraph [0057]) and the unlabeled face data to improve face recognition performance by incorporating the clustering uncertainty ( clustering of facial event taught within Paragraphs [0137-0138] AND [0141-0142]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Turcot et al.  within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu because the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al.   provides a system and method for implementing convolutional neural network processing of face identification with multilayered analysis engine. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al.  within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu for implementation of a system and method for convolutional neural network processing of face identification with multilayered analysis engine.

As per claim 16, Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 15,
Combination of Charles Otto and Jianlong Wu does not explicitly teach wherein the deep neural network is  trained on labeled faces in a fully-supervised fashion.
Within analogous art, Turcot et al. teaches wherein the deep neural network is  trained on labeled faces in a fully-supervised fashion ( Paragraph [0116]- “…The training set can include data for which category memberships of the data can be known. The training set can be used as part of a supervised training technique…” AND Paragraph [0147]- “…The bottleneck layer can create a constriction in the deep neural network or other network. … In other embodiments, the bottleneck features can be extracted using a supervised technique. The supervised technique can include training the deep neural network with a known dataset….”) . 

As per claim 18, Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 15,
Combination of Charles Otto and Turcot et al. does not explicitly teach wherein the at least one processor device is further configured to generate the clustering uncertainty by learning an unsupervised model of a likelihood of incorrect cluster assignments.
Within analogous art, Jianlong Wu teaches wherein the at least one processor device is further configured to generate the clustering uncertainty by learning an unsupervised model of a likelihood of incorrect cluster assignments ( Page 8154-Col. 2- “…we come up with our deep comprehensive correlation mining for unsupervised learning and clustering. The final objective function…” AND Page 8157-Col. 2- “…For deep unsupervised learning and clustering, we propose the DCCM to learn discriminative feature representation by mining comprehensive correlations…”) .




As per claim 20, Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 15,
Combination of Charles Otto and Jianlong Wu does not explicitly teach wherein the at least one processor device is further configured to execute program code stored on the memory device to implement the face recognition model to perform a face recognition task, and wherein the face recognition model is implemented within a biometric system that provides a user access to a computing system or device based on an analysis of the user's face.
Within analogous art, Turcot et al. teaches wherein the at least one processor device is further configured to execute program code stored on the memory device  ( Paragraphs [0160] and [0165]) to implement the face recognition model to perform a face recognition task (Paragraph [0075]- “… Identifying the existence of a face within an image can be accomplished in a variety of ways, including, but not limited to, utilizing a histogram-of-oriented-gradient (HoG) based object detectors. The flow 400 includes identifying landmarks of the face 432….” AND Paragraphs [0118-0119]), and wherein the face recognition model is implemented within a biometric system that provides a user access to a computing system or device based on an analysis of the user's face( Paragraph [0117]- “… Classification can be used in many application areas such as computer vision and speech and handwriting recognition. Classification can be used for biometric identification of one or more people in a single frame or in multiple frames of one or more videos.”).  

2.	Claims 3,10  and 17    are rejected under 35 U.S.C 103 as being patentable over Charles Otto  (NPL Doc: "Clustering Millions of Faces by Identity," IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 40, NO. 2, FEBRUARY 2018,Pages 1559-1563) in view of  Jianlong Wu (NPL Doc: “Deep Comprehensive Correlation Mining for Image Clustering,” October 2019,  Proceedings of the IEEE/CVF International Conference on Computer Vision (ICCV), 2019 ,Pages 8150-8157) in further view of  Turcot et al. (USPUB  20180189581) and Kun Liu (NPL Doc: "Steel Surface Defect Detection Using a New Haar–Weibull-Variance Model in Unsupervised Manner,"September 13, 2017, IEEE TRANSACTIONS ON INSTRUMENTATION AND MEASUREMENT, VOL. 66, NO. 10, OCTOBER 2017,Pages 2585-2593.).

As per claim 3,  Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 1,
Combination of Charles Otto and Turcot et al. and Jianlong Wu does not explicitly teach wherein the mixture of probability distributions includes a mixture of Weibull distributions.
Within analogous art, Kun Liu teaches wherein the mixture of probability distributions includes a mixture of Weibull distributions ( Page 2588-Col. 1- “…Weibull parameters can build a complete orthogonal basis, which can depict image contrast, roughness, orientation, scale, and shape effectively. The parameterized Weibull distribution is given with the probability
density function as follows:… given image by determining Weibull parameters with maximum likelihood estimation…” ) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Kun Liu within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu and  the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al.  because the  Steel Surface Defect Detection Using a New Haar–Weibull-Variance Model in Unsupervised Manner mentioned by Kun Liu  provides a system and method for implementing Weibull distribution for detection of defects within images . 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Steel Surface Defect Detection Using a New Haar–Weibull-Variance Model in Unsupervised Manner mentioned by Kun Liu within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu and  the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al. for implementation of a system and method for Weibull distribution for detection of defects within images . 

As per claim 10,  Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 8,
Combination of Charles Otto and Turcot et al. and Jianlong Wu does not explicitly teach wherein the mixture of probability distributions includes a mixture of Weibull distributions.
Within analogous art, Kun Liu teaches wherein the mixture of probability distributions includes a mixture of Weibull distributions ( Page 2588-Col. 1- “…Weibull parameters can build a complete orthogonal basis, which can depict image contrast, roughness, orientation, scale, and shape effectively. The parameterized Weibull distribution is given with the probability
density function as follows:… given image by determining Weibull parameters with maximum likelihood estimation…” ) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Kun Liu within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu and  the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al.  because the  Steel Surface Defect Detection Using a New Haar–Weibull-Variance Model in Unsupervised Manner mentioned by Kun Liu  provides a system and method for implementing Weibull distribution for detection of defects within images . 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Steel Surface Defect Detection Using a New Haar–Weibull-Variance Model in Unsupervised Manner mentioned by Kun Liu within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu and  the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al. for implementation of a system and method for Weibull distribution for detection of defects within images . 

As per claim 17, Combination of Charles Otto and Turcot et al. and Jianlong Wu teach claim 15,
Combination of Charles Otto and Turcot et al. and Jianlong Wu does not explicitly teach wherein the mixture of probability distributions includes a mixture of Weibull distributions.
Within analogous art, Kun Liu teaches wherein the mixture of probability distributions includes a mixture of Weibull distributions ( Page 2588-Col. 1- “…Weibull parameters can build a complete orthogonal basis, which can depict image contrast, roughness, orientation, scale, and shape effectively. The parameterized Weibull distribution is given with the probability
density function as follows:… given image by determining Weibull parameters with maximum likelihood estimation…” ) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Kun Liu within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu and  the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al.  because the  Steel Surface Defect Detection Using a New Haar–Weibull-Variance Model in Unsupervised Manner mentioned by Kun Liu  provides a system and method for implementing Weibull distribution for detection of defects within images . 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Steel Surface Defect Detection Using a New Haar–Weibull-Variance Model in Unsupervised Manner mentioned by Kun Liu within the combined modified teaching of the Clustering Millions of Faces by Identity mentioned by Charles Otto and the Deep Comprehensive Correlation Mining for Image Clustering mentioned by Jianlong Wu and  the Vehicle Manipulation using Convolutional Image Processing mentioned by Turcot et al. for implementation of a system and method for Weibull distribution for detection of defects within images . 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

3.          Claims 5,12 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 5 , prior art of record does not teach or suggest the limitation mentioned within claim 5: “…retraining the face recognition model further includes: feeding the labeled face data and the one or more pseudo-labeled samples into a neural network; and attenuating a training loss of the one or more pseudo-labeled samples by using the clustering uncertainty and an output of the neural network to obtain a weighted training loss. ”  

As to claim 12 , prior art of record does not teach or suggest the limitation mentioned within claim 12: “…retraining the face recognition model further includes: feeding the labeled face data and the one or more pseudo-labeled samples into a neural network; and attenuating a training loss of the one or more pseudo-labeled samples by using the clustering uncertainty and an output of the neural network to obtain a weighted training loss.  ”  

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19: “…retrain the face recognition model by: feeding the labeled face data and the one or more pseudo-labeled samples into a neural network; and attenuating a training loss of the one or more pseudo-labeled samples by using the clustering uncertainty and an output of the neural network to obtain a weighted training loss. ”  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637